Exhibit 10.1

BIG BSP INVESTMENTS, LLC

75 Broad Street, Suite 2110

New York, New York 10004

June 16, 2020

Broad Street Operating Partnership, L.P.

c/o Broad Street Realty, Inc.

7250 Woodmont Avenue, Suite 350

Bethesda, Maryland 20814

Re: Broad Street BIG First OP LLC (the “Company”)

Ladies and Gentlemen:

Reference is made to that certain Amended and Restated Operating Agreement of
Broad Street BIG First Op LLC, dated as of December 27, 2019, among the Company,
the undersigned, as the Class A Member, and you, as the Class B Member (the
“Operating Agreement”). Capitalized terms used in this letter without definition
shall have the meanings set forth in the Operating Agreement, and references to
a “Section” in this letter refers to a section of the Operating Agreement.

You have advised us that the Company requires funds for the payment, by its
Subsidiaries which own the Properties located at 1234 Richmond Road,
Williamsburg, Virginia, 220 Monticello Avenue, Williamsburg, Virginia, 9031 West
Broad Street, Richmond, Virginia, 6617-6737 Annapolis Road, Landover Hills,
Maryland, 4801 Marlboro Pike, Capitol Heights, Maryland, and 2644-2700 Dekalb
Pike, East Norriton, Pennsylvania (such Subsidiaries being collectively referred
to as the “Property Owners”), of debt service and tax and insurance escrows
(collectively, “Mortgage Loan Payments”) under the Mortgage Loan affecting those
Properties, due to the decrease in receipts of rents due to the coronavirus
pandemic and the resulting store closures and reduced revenues from stores that
remain open. You have advised us that Company requested that you contribute the
amount of $2,428,000.00 required to pay such items, which constitute Required
Costs under Section 3.2A, and when you indicated that you did not have the funds
to satisfy that request, the undersigned made a similar request under
Section 3.2B, which you indicated that you could not satisfy for the same
reason.

Accordingly, as you did not make the necessary contribution to pay Required
Costs as described above, the undersigned, as the Class A Member of the Company,
has elected to provide the sum of $2,428,000.00 as a Capital Contribution under
Section 3.2C(ii) (the “$2,428,000 Contribution”), which shall be contributed to
the Property Owners for the purpose of making Mortgage Loan Payments. The
$2,428,000 Contribution shall be shown on the books and records of the Company
and on the books and records of the Property Owners, as capital contributions to
the Property Owners, in the following amounts: (i) $305,089.00 to BSV Colonial
Owner LLC (which capital contribution shall be made through its Holding Company,
BSV Colonial Investor LLC); (ii) $355,937.00 to BSV Lamonticello Owner LLC
(which capital



--------------------------------------------------------------------------------

contribution shall be made through its Holding Company, BSV Lamonticello
Investors LLC), (iii) $421,313.00 to BSV West Broad Commons LLC (which capital
contribution shall be made through its Holding Company, BSV West Broad Investors
LLC), (iv) $432,210.00 to BSV Crestview Square LLC, (v) $386,809.00 to BSV Coral
Hills LLC (which capital contribution shall be made through its Holding Company,
BSV Coral Hills Investors LLC) and (vi) $526,642.00 to BSV Dekalb LLC.

The undersigned hereby waives (i) its right to receive the Enhanced Class A
Return on the $2,428,000 Contribution to the extent that the Enhanced Class A
Return Rate exceeds the rate of thirteen (13%) percent per annum, compounded
monthly, and (ii) its right to receive the return of the $2,428,000 Contribution
pursuant to Section 4.1C(ii) of the Operating Agreement.

The Class B Member may cause the $2,428,000 Contribution to be returned to the
Class A Member prior to the date(s) on which it must be returned to the Class A
Member under the Operating Agreement, in whole or in part, in increments of
$500,000 or more (except that the last payment shall equal the then unreturned
portion of the $2,428,000 Contribution, if less than $500,000).

The Capital Contribution referenced above shall be deposited by the Property
Owners into a special debt service payment account held and controlled by the
lender under the Mortgage Loan, pursuant to an Amendment to Loan Agreement
between the Property Owners, as borrowers, and such lender, and applied on
behalf of the Property Owners to (i) the Mortgage Loan Payments for the month of
May, 2020 and (ii) to Mortgage Loan Payments for subsequent months, subject to
the following conditions: (i) no Changeover Event shall have occurred and then
be continuing, (ii) Manager will make a written request for application of funds
to a particular Property Owner’s Mortgage Loan Payments for a particular month
not later than the date that is five (5) days prior to the date on which the
applicable monthly Mortgage Loan Payments are due or the applicable Payment
Date, and (iii) the request shall be for an amount that equals the actual
deficiency in cash flow from operations necessary to pay the then applicable
monthly Mortgage Loan Payments, as calculated by the Class A Member, provided
that such calculation shall use expenses from the Approved Budget and not actual
expenses. Notwithstanding the above, a maximum of $404,667.00 may be applied to
Mortgage Loan Payments in any calendar month.

This letter may be signed in counterparts, and signed counterparts may be sent
by facsimile or electronic transmission.

[signature page follows]



--------------------------------------------------------------------------------

Please indicate your agreement with the foregoing by signing a copy of this
letter where provided below.

 

Very truly yours, BIG BSP INVESTMENTS, LLC, as the Class A Member By:   /s/
Richard Cadigan Name:   Richard Cadigan Title:   Authorized Signatory

 

AGREED TO: BROAD STREET OPERATING PARTNERSHIP, L.P., as Class B Member and
Manager By:   Broad Street OP GP, LLC,   its General Partner

  By:   /s/ Michael Z. Jacoby   Name:   Michael Z. Jacoby   Title:   Chief
Executive Officer